

114 S215 IS: Child and Dependent Care FSA Enhancement Act
U.S. Senate
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 215IN THE SENATE OF THE UNITED STATESJanuary 21, 2015Mr. Burr (for himself and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to increase the exclusion for employer-provided
 dependent care assistance.1.Short titleThis Act may be cited as the Child and Dependent Care FSA Enhancement Act.2.Increase in exclusion for employer-provided
 dependent care assistance(a)In generalSubparagraph (A) of section 129(a)(2) of the Internal Revenue Code of 1986 (relating to dependent care assistance programs) is amended by striking $5,000 ($2,500 and inserting $7,500 (half such dollar amount.(b)Inflation adjustmentParagraph (2) of section 129(a) of such Code is amended by redesignating subparagraph (C) as subparagraph (D) and by inserting after subparagraph (B) the following new subparagraph:(C)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2016, the $7,500 amount in subparagraph (A) shall be increased by an amount equal to—(i)such dollar amount, multiplied by(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2015 for calendar year 1992 in subparagraph (B) thereof.Any increase determined under the
				preceding sentence shall be rounded to the nearest multiple of
				$100..(c)Effective
 dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2015.